DETAILED ACTION
This office action is in response to communication filed on 25 March 2021.

Claims 1 – 18, 27, and 28 are presented for examination.  

The following is a FINAL office action upon examination of application number 16/742287.  Claims 1 – 18, 27, and 28 are pending in the application and have been examined on the merits discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
  In the response filed 25 March 2021, Applicant amended claims 1, 27, and 28.  Applicant cancelled claims 19 – 26 and 29 – 30.

Amendments to claims 1, 27, and 28 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 18, 27, and 28 are maintained.



Response to Arguments
Applicant's arguments filed 25 March 2021 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection, Applicant argues that claims recite a specific way to solve a recognized problem which is significantly more than an abstract idea and are subject matter eligible.  Examiner respectfully disagrees.  Applicant has not explained why their steps require a computerized device and/or system.  While it will be more difficult to make these calculations manually, these types of resource allocation problems existed long before the advent of computing.  It is not an improvement in computing capability to utilize computers when otherwise not required.  Examiner disagrees and does feel that this process is an abstract idea in which computers are invoked as merely a tool.  Specific timing and determining journey times for vehicles along with the determination of when to select a resource are abstract, and the non-specific “automatically” does not describe a computer feature by a specific computer and does not improve computer technology.  There is no specific claim to computer technology or “specific implementation of a solution to a problem in the software arts” as Applicant alleges.  Instead, there is software utilized in a simple automation of an abstract idea.  Merely stating that a solution is unconventional does not make it so, and there is no claim to reduction of computation burden as Applicant argues.  Merely performing steps at certain times or multiple times is certainly conventional and long well-known in computing.  There is no claim to “large numbers of mobile machines,” and even if there were, Applicant has not explained how that could not be performed manually and further what scale “large numbers” refers to in this instance.  While Applicant may have timing of allocation as important for their purposes, that is not claimed, or else Applicant would point it out clearly in the claim language.  Therefore, Examiner maintains the 35 U.S.C. 101 rejection.


In the remarks regarding independent claims 1, 27, and 28, Applicant argues that Kalik does not disclose calculating scores for the resource to fulfil the request.  Examiner respectfully disagrees.  The focus difference in Camp and Kalik is not relevant as both are in an analogous art to Applicant’s application.  Applicant admits that Kalik teaches resource assignment based on calculated values, there is no mode being destroyed by combining with Camp.  Applicant has labeled their resources as vehicles and is assigning their resources to a task with other parameters, which both Camp and Kalik are directed to that same function.  Camp and Kalik may utilize their resources for different purposes, but both prior arts describe how they reserve vehicle resources, which would be obvious to a person having ordinary skill in the art because it is common to want to find the best match (whatever parameters mean “best” in a scenario) when assigning resources for a task.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 18, 27, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. Independent claims are directed to storing vehicle requirements with a start time, determine that a current time is related to the start time, forming a pool of candidate vehicle resources, calculate a score of the candidate vehicle resource suitability, calculate a journey time for the resource location to the start location, determine if need to allocate vehicle resource using the scores and the journey times, repeating previous steps at least twice, allocating a vehicle resource to a request, and transmit a signal to a vehicle resource device.  The dependent 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 18, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2011/0313804 (hereinafter, Camp) in view of U.S. P.G. Pub. 2009/0204600 (hereinafter, Kalik).

Regarding claim 1, Camp teaches a system for allocating networked vehicle resources to vehicle requirements, the system comprising: 
a plurality of requester devices (¶ 20, “Examples of devices that may be operated by customers or respondents (e.g. drivers) include multifunctional cellular telephony devices (e.g. APPLE IPHONE, devices that operate the Android operating system), and wireless network enabled devices such as laptops, netbooks or tables (e.g. iPAD).”) (¶ 25, “the customer 110 operates a handset 105 to generate a request for transport 112”);
a plurality of vehicle resources, each vehicle resource being associated with a respective vehicle location (¶ 88, “the demand may be based on (i) determining the pool of candidate parties or respondents that are in service in the particular duration, and (ii) determining the number of drivers that are engaged by customers at the given duration”); and
a vehicle resource allocation controller device comprising:
at least one processor in communication with the plurality of requester devices and with the plurality of vehicle resources (¶ 23, “one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors.  These instructions may be carried on a computer-readable medium”), and
a computer-readable medium in communication with the at least one processor of the vehicle resource allocation controller device, the computer- readable medium storing instructions that when executed by the at least one processor direct the at least one processor to:
a) store plural vehicle requirements from the plurality of requester devices in the form of plural vehicle requests, each vehicle request including at least a respective start time and a respective start location (¶ 24, “a customer 110 (also referred as to a customer) is able to make a request to receive metered automobile transport services using a computing device.”) (¶ 51, “updates 333 that convey information about the position of the driver en route to the pickup location and/or estimated time of arrival.”) (¶ 99, “Collective ride parameters include the starting point (first pickup) of the transport”);
b) for a first vehicle request of the plural vehicle requests, automatically determine that a current time has a predetermined relationship with respect to the start time of the first vehicle request (¶ 17, “when the respondent/driver accepts the fare and starts to travel to the customer, his location and other relevant information (such as continuously updated estimated time of arrival) can be automatically communicated to the customer.”) (¶ 50, “identifies, for example, proximity by distance or time of individual drivers to the requesting customer”);
c) in response to the determining at step b), form a pool of candidate vehicle resources for possible fulfillment of the first vehicle request (¶ 51, “dispatch component 320 sends out multiple invites 314 to multiple drivers, in response to transport request 312 communicated via customer device interface 310 (which may receive the customer communication 302).  The invitations 314 may be sent in parallel (e.g. concurrently), or in series (sent to one driver, who can then accept or not, then sent to another driver).  Each of the initially selected drivers is a candidate, selected based on parameters such as proximity, rating, preference etc.”).
Camp does not explicitly teach score calculation for suitability of each candidate, but does at least disclose criteria for determining suitability for each candidate (¶ 28, "Service 120 uses information contained in the customer request 112 to select candidate respondents 132 based on one or more criteria.  The criteria may include (i) proximity of the individual candidate respondents to the customer 110, (ii) a class or rating of the candidate respondent 132, based on reputation and/or level/quality of service (such as provided by rating/feedback of past instances), (iii) availability of the candidate respondents 132.  As mentioned, the criteria may also include user-specified preferences, including specific identification by the user of a particular driver, or previous drivers that have serviced the user and whom have received good feedback from the user.").  However, Kalik teaches d) for each candidate vehicle resource in the pool of candidate vehicle resources, calculate a respective score that is related to the suitability of the candidate vehicle resource to fulfill the first vehicle request (¶ 9, “to select a resource comprises receiving a request from the requestor, determining location data, determining preference data in relation to the resource, determining a spatial search area for the resource using the location data, locating available resources within the spatial search area, ranking the available resources using the preference data, and presenting one or more highly ranked available resources (candidate resources) to the requestor.  The requestor then may select a resource, for example by accepting a candidate resource.”).
Kalik further teaches:
e) for each vehicle resources in the pool of candidate vehicle resources, calculate a respective journey time from the candidate vehicle resource's associated vehicle location to the start location included in the first vehicle request (¶ 53, “current travel data may be used to obtain better time of arrival estimates”);
f) determine whether there is a need to allocate a vehicle resource to the first vehicle request, using both:
1) the respective scores calculated for the candidate vehicle resources of the pool of candidate vehicle resources (¶ 65, “reference data may be used to rank resources, and may also be used to augment requests before a search is made.  For example, a search may be made more specific, such as by exclusion of possible resources, using preference data.”), and
2) the calculated one or more respective journey times (¶ 49, “Time data includes the time and day of request (e.g., obtained from a clock), the time of resource need (specified within the request or otherwise determined), and statements within the request such as "soon", "after lunch", "within an hour" which can be converted to time ranges.  A person may request a resource at a particular time, a future position estimated for that time from speed and heading information, and a spatial area for the search determined using the future position”).
Camp teaches:
g) perform steps d), e) and f) at least two times for the first vehicle request until it is determined at step f) that there is a need to allocate a vehicle resource to the first vehicle request (¶ 28, “The pairing process may be repeated (n times) until a respondent 130 from the candidate pool 132 communicates back an acceptance 115 to the invitation 114”); 
h) on determining at step f) that there is a need to allocate a vehicle resource to the first vehicle request, allocate to the first vehicle request a vehicle resource of the pool of candidate vehicle resources based on the respective scores calculated on last performance of step d) (¶ 21, “Personal or group preference matching to available resources is improved through the augmentation of requests and/or ranking using additional data, such as preference data, position data, and the like, allowing recommendation and selection from otherwise equally acceptable resources.”); and
i) in response to allocating the vehicle resource at h), automatically transmit a signal to a vehicle resource device associated with the allocated vehicle resource, the signal indicating that the allocated vehicle resource is to proceed to the start location included with the first vehicle request (¶ 28, “The service 120 performs the pairing process by (i) using the one or more criteria to select a first candidate respondent; (ii) sending an invitation 114 to the first candidate, and giving the first candidate a short duration to accept the invitation”) (¶ 50, “In selecting the driver for a given customer, dispatch 320 includes information to identify the pickup location in the invitation 314 that is communicated to the one or more drivers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle allocation system of Camp with the scoring matches to available resources of Kalik.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining the best available resource for vehicle dispatch instead of just any available match.

Regarding claim 2, Camp and Kalik teach the system of claim 1.  Camp teaches wherein the instructions when executed by the at least one processor further direct the at least one processor to: receive, for each candidate vehicle resource of the pool of candidate resources, an indication of the respective vehicle location associated with the candidate vehicle resource, wherein the respective vehicle location comprises a respective current location of the candidate vehicle resource (¶ 105, “One applications includes presenting geographic information about popular customer pickup and/or drop-off locations.  For example, a map may be generated that identifies the location of or popular recent customer pickups, recent or popular customer drop-offs, current location of available transport vehicles, predicted response times, and predicted areas of traffic congestion.”).

Regarding claim 3, Camp and Kalik teach the system of claim 2.  Camp teaches wherein receiving the indication of the respective vehicle location associated with the candidate vehicle resource comprises: receiving an indication of the respective current location from the vehicle resource (¶ 17, “at least some embodiments provide that the geographic location of the respective parties is determined programmatically using geo-aware resources.  This information is communicated to the other party without need for manual involvement by the party operating the handset.  Thus, for example, when the customer makes the request for transport, his location at the time of making the request can automatically be included in the request.  Further, when the respondent/driver accepts the fare and starts to travel to the customer, his location and other relevant information (such as continuously updated estimated time of arrival) can be automatically communicated to the customer.”).

Regarding claim 4, Camp and Kalik teach the system of claim 2.  Camp teaches wherein receiving the indication of the respective vehicle location associated with the candidate vehicle resource comprises: receiving an indication of the respective current location from a location service in communication with the candidate vehicle resource (¶ 17, “at least some embodiments provide that the geographic location of the respective parties is determined programmatically using geo-aware resources.  This information is communicated to the other party without need for manual involvement by the party operating the handset.  Thus, for example, when the customer makes the request for transport, his location at the time of making the request can automatically be included in the request.  Further, when the respondent/driver accepts the fare and starts to travel to the customer, his location and other relevant information (such as continuously updated estimated time of arrival) can be automatically communicated to the customer.”).

Regarding claim 5, Camp and Kalik teach the system of claim 1.  Camp teaches wherein the first vehicle request comprises a request for a first responder vehicle (¶ 14, “individual drivers may be selected as respondents to a customer request, whom in turn have the option to accept the assignment.”) (Note: the label of “first responder” does not alter the function of the claim as it is merely a label for the vehicle resource).

Regarding claim 6, Camp and Kalik teach the system of claim 1.  Camp teaches wherein the first vehicle request comprises a customer booking for a private hire vehicle, and wherein the start location is a pickup location for the customer booking (¶ 16, “embodiments recognize that transport services often have vehicles that have down-time because they are between fares.  In particular, limousine (or black cabs) spend much of their operational time being idle, as conventional dispatching services for such drivers often significantly underutilize the individual drivers.”) (¶ 17, “Thus, for example, when the customer makes the request for transport, his location at the time of making the request can automatically be included in the request.  Further, when the respondent/driver accepts the fare and starts to travel to the customer, his location and other relevant information (such as continuously updated estimated time of arrival) can be automatically communicated to the customer.”).

Regarding claim 7, Camp and Kalik teach the system of claim 1.  Camp teaches wherein the first vehicle request comprises a request to send a vehicle to a search location (¶ 24, “a customer 110 (also referred as to a customer) is able to make a request to receive metered automobile transport services using a computing device.”) (¶ 51, “updates 333 that convey information about the position of the driver en route to the pickup location and/or estimated time of arrival.”) (¶ 99, “Collective ride parameters include the starting point (first pickup) of the transport”) (Note: Examiner does not understand what a search location refers to, so this is considered merely a label for the location for examination purposes).

Regarding claim 8, Camp and Kalik teach the system of claim 1.  Camp teaches wherein the first vehicle request comprises a request for an autonomous vehicle (¶ 14, “individual drivers may be selected as respondents to a customer request, whom in turn have the option to accept the assignment.”) (Note: the label of “autonomous” does not alter the function of the claim as it is merely a label for the vehicle resource).
 
Regarding claim 9, Camp and Kalik teach the system of claim 1.  Kalik teaches wherein the instructions when executed by the at least one processor direct the at least one processor to perform allocating to the first vehicle request a vehicle resource at step h) by: determining a vehicle resource having the best respective score calculated on the last performance of step d); and allocating the vehicle resource having the best respective score to the first vehicle request (¶ 32, “The requester may choose to accept or reject the recommendation (62).  If accepted, the corresponding tentative reservation is confirmed (64), any other tentative reservations released (66), and the process ends at 68.  If the requester rejects a recommended resource, that resource is removed from the list of available resources and the requester is asked if the newly top ranked resource should be presented as a recommendation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle allocation system of Camp with the scoring matches to available resources of Kalik.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining the best available resource for vehicle dispatch instead of just any available match.

Regarding claim 10, Camp and Kalik teach the system of claim 1.  Kalik teaches wherein the instructions when executed by the at least one processor direct the at least one processor to perform step e) for fewer than all of the candidate vehicle resources in the pool of candidate vehicle resources formed at step c) (¶ 32, “The requester may choose to accept or reject the recommendation (62).  If accepted, the corresponding tentative reservation is confirmed (64), any other tentative reservations released (66), and the process ends at 68.  If the requester rejects a recommended resource, that resource is removed from the list of available resources and the requester is asked if the newly top ranked resource should be presented as a recommendation (70).  If not, the requestor may be asked if a new search should be performed (72).  If a new search is required, a request is again received (50), otherwise the process ends (68)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle allocation system of Camp with the scoring matches to available resources of Kalik.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining the best available resource for vehicle dispatch instead of just any available match.

Regarding claim 11, Camp and Kalik teach the system of claim 1.  Camp teaches wherein the respective vehicle location associated with a candidate vehicle resource comprises a current location of the candidate vehicle resource (¶ 105, “One applications includes presenting geographic information about popular customer pickup and/or drop-off locations.  For example, a map may be generated that identifies the location of or popular recent customer pickups, recent or popular customer drop-offs, current location of available transport vehicles, predicted response times, and predicted areas of traffic congestion.”).

Regarding claim 12, Camp and Kalik teach the system of claim 1.  Camp teaches wherein the respective vehicle location associated with a candidate vehicle resource comprises a drop-off location of a customer booking that the candidate vehicle resource is currently fulfilling (¶ 105, “One applications includes presenting geographic information about popular customer pickup and/or drop-off locations.  For example, a map may be generated that identifies the location of or popular recent customer pickups, recent or popular customer drop-offs, current location of available transport vehicles, predicted response times, and predicted areas of traffic congestion.”).

Regarding claim 13, Camp and Kalik teach the system of claim 1.  Kalik teaches wherein the instructions when executed by the at least one processor direct the at least one processor to: choose, based on a status of a candidate vehicle resource, between: 1) calculating a respective journey time for the candidate vehicle resource from the candidate vehicle resource's vehicle location by calculating a journey time from a current location of the candidate vehicle resource to the start location included in the first vehicle request, and 2) calculating a respective journey time for the candidate vehicle resource from the candidate vehicle resource's associated vehicle location by calculating a journey time from a drop-off location of a customer booking that the candidate vehicle resource is currently fulfilling to the start location included in the first vehicle request (¶ 49, “Time data includes the time and day of request (e.g., obtained from a clock), the time of resource need (specified within the request or otherwise determined), and statements within the request such as "soon", "after lunch", "within an hour" which can be converted to time ranges.  A person may request a resource at a particular time, a future position estimated for that time from speed and heading information, and a spatial area for the search determined using the future position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle allocation system of Camp with the scoring matches to available resources of Kalik.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining the best available resource for vehicle dispatch instead of just any available match.
    
Regarding claim 14, Camp and Kalik teach the system of claim 1.  Camp teaches wherein the instructions when executed by the at least one processor direct the at least one processor to perform determining that a current time has a predetermined relationship with respect to the start time of the first vehicle request by: determining that the current time is at least approximately a predetermined time before the start time of the first vehicle request (¶ 17, “when the respondent/driver accepts the fare and starts to travel to the customer, his location and other relevant information (such as continuously updated estimated time of arrival) can be automatically communicated to the customer.”) (¶ 50, “identifies, for example, proximity by distance or time of individual drivers to the requesting customer”).

Regarding claim 15, Camp and Kalik teach the system of claim 1.  Camp teaches wherein the instructions when executed by the at least one processor direct the at least one processor to perform forming a pool of plural candidate vehicle resources for possible fulfilment of the first vehicle request by: rejecting one or more vehicles of a fleet that have a status indicating that the vehicle of the fleet is potentially not able to fulfil the vehicle request (¶ 28, “(iii) if the first candidate respondent declines or fails to accept the invitation, selecting a second candidate respondent using the one or more criteria”).

Regarding claim 16, Camp and Kalik teach the system of claim 1.  Camp teaches wherein the instructions when executed by the at least one processor direct the at least one processor to perform forming a pool of plural candidate vehicle resources for possible fulfilment of the first vehicle request by: selecting a predetermined number of candidate vehicle resources that are geographically closest to the start location included in the first vehicle request (¶ 50, “multiple invitations 314 may be used to progressively select a driver respondent for the customer, using criteria that includes (i) proximity of the customer to the candidate respondent”).

Regarding claim 17, Camp and Kalik teach the system of claim 16.  Camp teaches wherein the instructions when executed by the at least one processor further direct the at least one processor to calculate a respective direct distance between each vehicle of a fleet and the start location included in the first vehicle request (¶ 50, “the server 300 may require use of geographic information resource (GIR) 326 that identifies, for example, proximity by distance or time of individual drivers to the requesting customer”).

Regarding claim 18, Camp and Kalik teach the system of claim 17.  Camp teaches wherein selecting a predetermined number of candidate vehicle resources that are geographically closest to the start location included in the first vehicle request comprises: selecting a predetermined number of candidate vehicle resources that are geographically closest to the start location included in the first vehicle request based on the respective direct distances between each vehicle of the fleet and the start location included in the first vehicle request (¶ 50, “the server 300 may require use of geographic information resource (GIR) 326 that identifies, for example, proximity by distance or time of individual drivers to the requesting customer”). (¶ 89, “the log 394 may at a given instance identify the number of available vehicles, and the number of transports that are engaged or in service.”).

Regarding claims, 27 and 28, the claims recite substantially similar limitations to claim 1.  Therefore, claims 27 and 28 are similarly rejected for the reasons set forth above with respect to claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623